DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claims 1-22 are pending and under examination.

Priority
This application is a continuation and claims priority to U.S. Application No. 15/861,017, filed January 3, 2018, which is a continuation of US. Application No. 15/622,388, filed June 14, 2017, which is a continuation of PCT/US2017/025932, filed April 4, 2017, which claims priority to U.S. Provisional Application Serial Nos. 62/318,041, filed April 4, 2016, 62/323,437, filed April 15, 2016, 62/329,653, filed April 29, 2016, 62/380,773, filed August 29, 2016, and 62/449,366, filed January 23, 2017.

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed 04/07/2020, 07/30/2020, 09/18/2020, 11/30/2020, and  01/29/2021 have been received and entered into the present application. As reflected by the attached, completed copies of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

Lined-through references fail to comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609 because they do not satisfy the stipulations of 37 C.F.R. 1.98(a) and/or §1.98(b) regarding the citation of non-patent literature. 
37 C.F.R. §1.98(b) explicitly states that “[e]ach publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date and place of publication”. Applicant’s cited non-patent literature references A652, A770, A803, and A881 in the IDS filed 04/07/2020 have been lined-through for failing to provide the relevant information required by 37 C.F.R. §1.98(b) and MPEP §609.04(a)(1). 
As such, the documents have been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 C.F.R. §1.97(e). MPEP §609.05(a).

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or 

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

s 1-22 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Independent Claims 1 and 12 recite in the preamble of each respective claim “[A] method of treating a Trk-associated pediatric cancer in a subject in need thereof”. Following the transitional phrase “comprising”, the claims recite an active method step of “…administering a therapeutically effective amount of a liquid formulation comprising…”. 
The recited active method step of Claims 1 and 12 is not so linked to the preamble of the claims such that it is clear that the “administering” is to a subject recited in the claim preamble.  Indeed, it is unclear to whom or what the liquid formulation is being administered.
The Examiner suggests amending Claims 1 and 12 to recite “…administering to the subject a therapeutically effective amount of a liquid formulation comprising…”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




U.S. Patent No. 10,045,991
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,045,991 in view of ORA-SWEET® (Paddock Laboratories, Inc., 2010, 2 pages). 
The ‘991 patent claims encompass treatment of the same Trk-associated pediatric cancers recited in the instant claims, comprising administering to the subject a therapeutically effective amount of (S)-N-(5-((R)-2-(2,5-difluorophenyl)pyrrolidin-1-yl)-pyrazolo[1,5-a]pyrimidin-3-yl)-3-hydroxypyrrolidine-1-carboxamide having the formula (I), a pharmaceutically acceptable salt thereof, or combinations thereof; wherein the compound of formula (I), a pharmaceutically acceptable salt thereof, or a combination thereof, is provided as a liquid formulation comprising: a solubilizing agent, wherein the solubilizing agent comprises a β-cyclodextrin; and a base; wherein: the formulation has a pH of about 2.5 to about 5.5; and the compound of formula (I) has a concentration of about 15 mg/mL to about 35 mg/mL in the liquid formulation. See Claims 1-27 of the ‘991 patent.
Dependent claims of the ‘991 patent recite the β-cyclodextrin is hydroxypropyl-β-cyclodextrin (Claim 11), the base is a citrate (claim 12), the base comprises sodium citrate dihydrate (Claim 13), and the liquid formulation further comprises: a sweetener; a bitterness masking agent; and a flavoring agent (Claim 14).
While the ‘991 patent claims do not expressly recite a sweetener that includes sucrose, glycerin, sorbitol, and flavoring; buffered with citric acid and sodium phosphate; and preserved with methylparaben and potassium sorbate, ORA-SWEET® teaches a flavored syrup vehicle comprising purified water, sucrose, glycerin, sorbitol, and flavoring; buffered with citric acid and sodium phosphate; and preserved with methylparaben and potassium sorbate, having a pH of approximately 4.2, for use as a syrup vehicle to simplify the process of flavoring and sweetening extemporaneous compounded oral preparations. See entire document.
It would have been prima facie obvious to a person of ordinary skill in the art to use the commercially available and marketed ORA-SWEET® as the flavored syrup vehicle for orally administering the compound of Formula (I) in the ‘991 patent.  Indeed, the ‘991 patent claims recite the liquid formulation comprises a sweetener; a bitterness masking agent; and a flavoring agent (Claim 14). 
Respecting the percent by wt. (wt.%) ranges of the hydroxypropyl-β-cyclodextrin, sodium citrate, sweetener, and bitterness masking agent, the ‘991 patent broadly encompasses any amounts of the excipients recited therein. The claimed ranges thus lie fully inside the scope of the ‘991 patent claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Further, the ‘991 patent claims recite the general conditions for orally administering the claimed compound in a liquid formulation comprising a β-cyclodextrin; and a base; wherein: the formulation has a pH of about 2.5 to about 5.5; and the compound of formula (I) has a concentration of about 15 mg/mL to about 35 mg/mL in the liquid formulation.  A flavored liquid syrup vehicle for such a purpose was well known in the art, comprising the identical excipients recited in the ‘991 patent claims and the instant claims.  Thus, it would have been prima facie obvious as a matter of routine experimentation to discover the workable ranges of the hydroxypropyl-β-cyclodextrin, sodium citrate, sweetener, and bitterness masking agent excipient within the scope of the ‘991 patent claims.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

U.S. Patent No. 10,588,908
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,588,908 in view of ORA-SWEET® (Paddock Laboratories, Inc., 2010). 
The ‘908 patent claims encompass treatment of the same Trk-associated pediatric cancers recited in the instant claims, comprising administering to the subject a therapeutically effective amount of (S)-N-(5-((R)-2-(2,5-difluorophenyl)pyrrolidin-1-yl)-pyrazolo[1,5-a]pyrimidin-3-yl)-3-hydroxypyrrolidine-1-carboxamide having the formula (I), a pharmaceutically acceptable salt thereof, or combinations thereof; wherein the compound of formula (I), a pharmaceutically acceptable salt thereof, or a combination thereof, is provided as a liquid formulation comprising: a solubilizing agent, wherein the solubilizing agent comprises a β-cyclodextrin; and a base; wherein: the formulation has a pH of about 2.5 to about 5.5; and the compound of formula (I) has a concentration of about 15 mg/mL to about 35 mg/mL in the liquid formulation.. See Claims 1-28 of the ‘908 patent.
Dependent claims of the ‘908 patent recite the β-cyclodextrin is hydroxypropyl-β-cyclodextrin (Claim 12), the base is a citrate (claim 13), the base comprises sodium citrate dihydrate (Claim 14), and the liquid formulation further comprises: a sweetener; a bitterness masking agent; and a flavoring agent (Claim 15).
While the ‘908 patent claims do not expressly recite a sweetener that includes sucrose, glycerin, sorbitol, and flavoring; buffered with citric acid and sodium phosphate; and preserved with methylparaben and potassium sorbate, ORA-SWEET® teaches a flavored syrup vehicle comprising purified water, sucrose, glycerin, sorbitol, and flavoring; buffered with citric acid and sodium phosphate; and preserved with methylparaben and potassium sorbate, having a pH of approximately 4.2, for use as a syrup vehicle to simplify the process of flavoring and sweetening extemporaneous compounded oral preparations. See entire document.
It would have been prima facie obvious to a person of ordinary skill in the art to use the commercially available and marketed ORA-SWEET® as the flavored syrup vehicle for orally administering the compound of Formula (I) in the ‘908 patent.  Indeed, the ‘908 patent claims recite the liquid formulation comprises a sweetener; a bitterness masking agent; and a flavoring agent (Claim 15). 
Respecting the percent by wt. (wt.%) ranges of the hydroxypropyl-β-cyclodextrin, sodium citrate, sweetener, and bitterness masking agent, the ‘908 patent broadly encompasses any amounts of the excipients recited therein. The claimed ranges thus lie fully inside the scope of the ‘908 patent claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Further, the ‘908 patent claims recite the general conditions for orally administering the claimed compound in a liquid formulation comprising a β-cyclodextrin; and a base; wherein: the formulation has a pH of about 2.5 to about 5.5; and the compound of formula (I) has a concentration of about 15 mg/mL to about 35 mg/mL in the liquid formulation.  A flavored liquid syrup vehicle for such a purpose was well known in the art, comprising the identical excipients recited in the ‘908 patent claims and the instant claims.  Thus, it would have been prima facie obvious as a matter of routine experimentation to discover the workable ranges of the hydroxypropyl-β-cyclodextrin, sodium citrate, sweetener, and bitterness masking agent excipient within the scope of the ‘908 patent claims.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
U.S. Patent No. 10,137,127
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,137,127 in view of ORA-SWEET® (Paddock Laboratories, Inc., 2010).
The ‘127 patent claims encompass liquid formulations comprising: (S)-N-(5-((R)-2-(2,5-difluorophenyl)-pyrrolidin-1-yl)-pyrazolo[1,5-a]pyrimidin-3-yl)-3-hydroxypyrrolidine-1-carboxamide having the formula (I), a pharmaceutically acceptable salt thereof, or a combination thereof; a β-cyclodextrin; and a base; wherein: the formulation has a pH of about 2.5 to about 5; and the compound of formula (I), the pharmaceutically acceptable salt thereof, or the combination thereof, has a concentration of about 15 mg/mL to about 35 mg/mL in the liquid formulation. See Claims 1-30.
Dependent claims of the ‘127 patent recite the β-cyclodextrin is hydroxypropyl-β-cyclodextrin (Claim 2), the β-cyclodextrin is present in an amount of about 13 wt.% to about 17 wt.% (Claim 4), the base is a citrate (Claim 5), the base comprises at least one, inter alia, sodium citrate dihydrate (Claims 6-7), the base is present in an amount of about 0.1 wt.% to about 5 wt.% (Claim 8), the liquid formulation further comprises a sweetener in an amount of about 45 wt.% to about 55 wt.% (Claim 12), the liquid formulation further comprises a bitterness masking agent in an amount of about 0.2 wt.% to about 0.5 wt.% (Claim 15), and the liquid formulation further comprises a flavoring agent (Claim 16).
While the ‘127 patent claims do not expressly recite a sweetener that includes sucrose, glycerin, sorbitol, and flavoring; buffered with citric acid and sodium phosphate; and preserved with methylparaben and potassium sorbate, ORA-SWEET® teaches a flavored syrup vehicle comprising purified water, sucrose, glycerin, sorbitol, and flavoring; buffered with citric acid and sodium phosphate; and preserved with methylparaben and potassium sorbate, having a pH of approximately 4.2, for use as a syrup vehicle to simplify the process of flavoring and sweetening extemporaneous compounded oral preparations. See entire document. It would have been prima facie obvious to a person of ordinary skill in the art to use the commercially available and marketed ORA-SWEET® as the flavored syrup vehicle for orally administering the compound of Formula (I) in the ‘127 patent.  
The ‘127 patent claims recite the same liquid formulations comprising a compound of Formula (I) administered in the instant claims and discloses the same use thereof in treating Trk-associated pediatric cancers as presently claimed.  
The instant fact pattern is similar to that found in the CCPA’s 1931 decision in In re Byck, the Federal Circuit’s 2010 decision in Sun Pharmaceutical Industries, Ltd., v. Eli Lilly & Co., Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC (Fed. Cir. 2003) and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc. (Fed. Cir. 2008).  In Byck, the patent at issue claimed an insulated coil coated with a phenol-oil composition, but the patentee had already patented the same phenol-oil composition in a patent that disclosed its use for coating coils.  In Sun, the patent at issue claimed methods of using gemcitabine for treating cancer, but the earlier patent claimed gemcitabine and taught that it was useful to treat cancer.  In Geneva, the patentee claimed methods of using clavulanic acid for treating antibiotic-resistant bacteria, but owned an earlier patent that claimed clavulanic acid and disclosed its use against the same bacteria.  In Pfizer, the patent at issue claimed methods of administering an anti-inflammatory drug, but the patentee had previously patented the same drug in a patent that disclosed its use in the same methods.
In Eli Lilly and Company v. Teva Parenteral Medicines, Inc., the Federal Circuit characterized these cases as representing “a limited exception:”
Byck, Geneva, Pfizer, and Sun thus “address the situation in which an earlier patent claims a compound, disclosing the utility of that compound in the specification, and a later patent claims a method of using that compound for a particular use described in the specification of the earlier patent.” …. Furthermore, in each of those cases, the claims held to be patentably indistinct had in common the same compound or composition—that is, each subsequently patented “use” constituted a, or the, disclosed use for the previously claimed substance. (Emphasis Added)

The instant case thus falls under the “limited exception” discussed in Eli Lilly and Company v. Teva Parenteral Medicines, Inc. because Applicants’ earlier patent (the ‘127 patent) claims liquid formulations comprising a compound of Formula (I) and discloses the utility of those liquid formulations for treating Trk-associated pediatric cancers in the Specification.  Applicants’ later application (the instant application) claims a method of using those liquid formulations claimed in the earlier ‘127 patent for a particular use (treating Trk-associated pediatric cancers) described in the specification of the earlier ‘127 patent.
Accordingly, Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,137,127. 

U.S. Patent No. 10,668,072
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,668,072 in view of ORA-SWEET® (Paddock Laboratories, Inc., 2010). 
The ‘072 patent claims encompass liquid formulations comprising: (S)-N-(5-((R)-2-(2,5-difluorophenyl)-pyrrolidin-1-yl)-pyrazolo[1,5-a]pyrimidin-3-yl)-3-hydroxypyrrolidine-1-carboxamide having the formula (I), a pharmaceutically acceptable salt thereof, or a combination thereof; hydroxypropyl-β-cyclodextrin; sodium citrate; and a sweetener; wherein: the formulation has a pH of about 2.5 to about 5.5; and the compound of formula (I), the pharmaceutically acceptable salt thereof, or the combination thereof has a concentration of about 20 mg/mL to about 30 mg/mL in the liquid formulation. See Claims 1-22.
Dependent claims of the ‘072 patent recite the hydroxypropyl-β-cyclodextrin is present in an amount of about 13 wt.% to about 17 wt.% (Claim 3), the sodium citrate is sodium citrate dihydrate (Claims 5-6) present in an amount of about 0.7 wt.% to about 1.5 wt.% (Claim 7), the sweetener includes sucrose, glycerin, sorbitol, flavoring, citric acid and sodium phosphate, and methyl paraben and potassium sorbate (Claims 9-11) and is present in an amount of about 45 wt.% to about 55 wt.% (Claim 12), and the liquid formulation further comprises a bitterness masking agent (Claim 14) in an amount of about 0.2 wt.% to about 0.5 wt.% (Claim 15).  
See especially Claim 21, which recites a liquid formulation comprising the identical excipients in identical amounts as recited in the instant claims.
The ‘072 patent claims thus recite the same liquid formulations comprising a compound of Formula (I) administered in the instant claims and discloses the same use thereof in treating Trk-associated pediatric cancers as presently claimed.  
The instant fact pattern is similar to that found in the CCPA’s 1931 decision in In re Byck, the Federal Circuit’s 2010 decision in Sun Pharmaceutical Industries, Ltd., v. Eli Lilly & Co., Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC (Fed. Cir. 2003) and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc. (Fed. Cir. 2008).  In Byck, the patent at issue claimed an insulated coil coated with a phenol-oil composition, but the patentee had already patented the same phenol-oil composition in a patent that disclosed its use for coating coils.  In Sun, the patent at issue claimed methods of using gemcitabine for treating cancer, but the earlier patent claimed gemcitabine and taught that it was useful to treat cancer.  In Geneva, the patentee claimed methods of using clavulanic acid for treating antibiotic-resistant bacteria, but owned an earlier patent that claimed clavulanic acid and disclosed its use against the same bacteria.  In Pfizer, the patent at issue claimed methods of administering an anti-inflammatory drug, but the patentee had previously patented the same drug in a patent that disclosed its use in the same methods.
In Eli Lilly and Company v. Teva Parenteral Medicines, Inc., the Federal Circuit characterized these cases as representing “a limited exception:”
Byck, Geneva, Pfizer, and Sun thus “address the situation in which an earlier patent claims a compound, disclosing the utility of that compound in the specification, and a later patent claims a method of using that compound for a particular use described in the specification of the earlier patent.” …. Furthermore, in each of those cases, the claims held to be patentably indistinct had in common the same compound or composition—that is, each subsequently patented “use” constituted a, or the, disclosed use for the previously claimed substance. (Emphasis Added)

The instant case thus falls under the “limited exception” discussed in Eli Lilly and Company v. Teva Parenteral Medicines, Inc. because Applicants’ earlier patent (the ‘072 patent) claims liquid formulations comprising a compound of Formula (I) and discloses the utility of those liquid formulations for treating Trk-associated pediatric cancers in the Specification.  Applicants’ later application (the instant application) claims a method of using those liquid formulations claimed in the earlier ‘072 patent for a particular use (treating Trk-associated pediatric cancers) described in the specification of the earlier ‘072 patent.
Accordingly, Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,668,072.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038